      Case 3:21-cv-00050 Document 1 Filed on 03/11/21 in TXSD Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

MATTHEW ARNOLD PEARSON, II,                       §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §           CASE NO.: ___________________
                                                  §                       JURY DEMANDED
LYNN’S LANDSCAPING, INC.,                         §
                                                  §
       Defendant.                                 §

                           PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HON. JEFFREY V. BROWN, UNITED STATES DISTRICT JUDGE:

       Plaintiff, Matthew Arnold Pearson II, brings this action against defendant, Lynn’s

Landscaping, Inc., because plaintiff was discharged from his employment with defendant as a

result of defendant’s unlawful racial discrimination, its intentional deprivation of plaintiff’s civil

rights, and its interference with his equal privileges and immunities under the law in violation of

42 U.S.C. § 1981, and by way of a complaint states as follows:

                                             PARTIES

       1.      Plaintiff, Matthew Arnold Pearson II, is an individual who is a citizen of the State

of Texas.

       2.      Defendant, Lynn’s Landscaping, Inc., is a corporation that is incorporated under

the laws of the State of Texas. Defendant has its principal place of business in the State of Texas.

Defendant may be served with process by serving its president and owner, Greg Alan Gripon, at

2060 Pecan Orchard Road, League City, Texas 77573.
       Case 3:21-cv-00050 Document 1 Filed on 03/11/21 in TXSD Page 2 of 4




                                          JURISDICTION

        3.      This Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. §§ 1331 and

1343 because the action requests the recovery of damages for an injury due to the deprivation of a

right or privilege of a citizen of the United States.

                         COUNT I – VIOLATION OF SECTION 1981

        4.      Plaintiff began working for defendant on or about September 1, 2019 and continued

working for defendant until he was discharged from his position as field operations manager in its

grounds maintenance department on or about August 31, 2020.

        5.      Plaintiff belongs to a protected class; namely he is African American. Defendant

is an employer engaged in an industry affecting commerce. Specifically, defendant has been

operating a nursery business in the League City area since 1951. Defendant offers the following

lawn and landscaping services to its customers: (a) grounds maintenance, (b) aquascapes, (c)

outdoor living products, (d) landscape design, (e) landscape planning, (f) outdoor lighting, (g)

putting greens, (h) pavestone patios and walkways, and (i) flagstone patios and walkways.

        6.      By discharging plaintiff from his position as field operations manager, defendant

has discriminated against plaintiff on the basis of race in the making and enforcing of contracts,

including his contract of employment with defendant in violation of 42 U.S.C. § 1981.

        7.      This deprivation was caused by an employee of defendant who was acting within

the course and scope of his employment at the time of the deprivation. This employee of defendant

was empowered by defendant to take tangible employment actions against plaintiff.

        8.      As a result of the foregoing deprivation, plaintiff has been discharged unlawfully

from his employment, has suffered anxiety and other distress, has suffered humiliation and

embarrassment as a result of being discharged from his employment with defendant, has suffered

                                                   2
      Case 3:21-cv-00050 Document 1 Filed on 03/11/21 in TXSD Page 3 of 4




and will continue to suffer lost wages and fringe benefits from his loss of employment from

defendant, and has suffered other compensatory damages to be proved at trial.

                                           DAMAGES

       9.      As a direct and proximate result of defendant’s conduct, plaintiff suffered the

following injuries and damages: (a) plaintiff was discharged from his employment with defendant;

although plaintiff has diligently sought other employment, he has been unable to find a job at

comparable pay; (b) plaintiff suffered damage to his pension or retirement benefits; (c) plaintiff

seeks compensation for all lost wages and benefits, including loss of Social Security benefits; (d)

furthermore, as reinstatement of plaintiff in his previous position is impractical and unworkable,

plaintiff seeks an award of future lost wages and benefits to compensate him until the mandatory

retirement age of 70 years; (e) plaintiff is entitled to prejudgment interest on lost wages and

benefits, and postjudgment interest on all sums, including attorney fees incurred in this action; and

(f) punitive damages for intentionally discriminating against plaintiff because of his race.

                                       ATTORNEY FEES

       10.     Plaintiff was forced to engage counsel to protect his rights. Plaintiff is entitled to

an award of attorney fees and costs under Section 1981a, 42 U.S.C. § 1988.

                                 DEMAND FOR JURY TRIAL

       11.     Plaintiff asserts his rights under the Seventh Amendment to the U.S. Constitution

and demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues.

                                             PRAYER

       12.     For these reasons, plaintiff asks for judgment against defendant for the following:

(a) an award of front pay in an amount deemed appropriate by this Court, or alternatively an order

to reinstate plaintiff to his former position or a position comparable thereto; (b) an award of full

                                                 3
      Case 3:21-cv-00050 Document 1 Filed on 03/11/21 in TXSD Page 4 of 4




back pay (including fringe benefits and taking into account all raises to which plaintiff would have

been entitled but for his unlawful discharge) from the date of plaintiff’s discharge through the date

of trial; (c) compensatory damages; (d) prejudgment and post-judgment interest in an amount and

at a rate to be determined at the time of trial pursuant to 28 U.S.C. § 1961; (e) an award of

attorneys’ fees and costs of litigation incurred; (f) punitive damages; and (g) an award of such

other and further relief as this Court deems equitable and just.

                                                  Respectfully submitted,

                                                      /s/
                                                  By: ___________________________________
                                                          MARK ARONOWITZ
                                                          Texas Bar No.: 00793281
                                                          S.D. Tex. 20421
                                                          Attorney for Plaintiff
                                                          markaronowitz@hotmail.com
                                                          P.O. Box 1201
                                                          Texas City, TX 77592-1201
                                                          Tel.: (281) 402-6780
                                                          Fax: (281) 715-4284

OF COUNSEL:
JULIA CATHERINE HTCHER

                                                  ATTORNEY IN CHARGE FOR PLAINTIFF,
                                                  MATTHEW ARNOLD PEARSON II




                                                 4
